


TOROTEL, INC
Amended and Restated Directors Stock Appreciation Rights Plan




1 PURPOSE
The purpose of the Torotel, Inc. Directors Stock Appreciation Rights Plan (the
"Plan") is to aid Torotel, Inc. (the "Company") in attracting and retaining
directors of outstanding competence, dedication and loyalty. Consistent with
this objective, the Plan provides for the grant of Stock Appreciation Rights
("SARs") to non-employee directors pursuant to the terms and conditions
hereinafter set forth. As used herein, the term "Subsidiary" means any domestic
or foreign corporation, at least 50% of the outstanding voting stock or voting
power of which is beneficially owned, directly or indirectly, by the Company.


2 EFFECTIVE DATE
The Plan was approved by the Board of Directors of the Company (the "Board of
Directors") and became effective on October 1, 2004 (the "Effective Date").


3 ADMINISTRATION
The Plan shall be administered by the Compensation Committee of the Board of
Directors or such other committee appointed by the Board of Directors (the
"Committee"). The Committee will consist of two or more directors who may also
be eligible to participate in the Plan.


4 ELIGIBILITY


SARs under the Plan shall be granted only to persons who are directors of the
Company. No SARs under the Plan shall be granted to any person who is an
employee of the Company or a Subsidiary.


5 GRANT OF SARs
    
SARs shall automatically be granted pursuant to the terms of this Section
without further action by the Board of Directors. The date on which SARs are
granted hereunder shall be referred to herein as the "Date of Grant."
 
5.1 On the Effective Date, each person serving as a director of the Company, who
is eligible to participate, shall be granted 20,000 SARs.


5.2 On each May 1 following the Effective Date during the term of the Plan, each
person serving as a director of the Company on such date, who is eligible to
participate, shall be granted 10,000 SARs.


5.3 Each person who is elected as a director of the Company, who was not a
director of the Company on the Effective Date, and is eligible to participate,
shall be granted 10,000 SARs on the date such person is elected a director.


5.4 All SARs granted pursuant to the Plan shall have a SAR Grant Price
determined pursuant to Section 7.1 hereof.


6 AVAILABLE SARs


6.1 The stock subject to the SARs granted under the Plan shall be the Common
Stock, $.01 par value, of the Company ("Common Stock"). Each SAR shall be deemed
to equal one share of Common Stock, and except as otherwise required or
permitted by Paragraph 6.2, the aggregate number of SARs which may be granted
under the Plan shall not exceed 500,000. If a SAR expires, terminates, is
forfeited or is otherwise surrendered, in whole or in part, the Shares allocable
to such SAR shall again become available for SARs under the Plan.


6.2 The aggregate number of SARs pursuant to the provisions of the Plan shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from any stock dividend, stock split or similar
event and may, in the sole discretion of the Board of Directors of the Company,
be similarly adjusted for any other capital adjustment (including a
reclassification of shares or recapitalization or reorganization of the Company)
or the distribution to holders of shares of Common Stock of rights, warrants,
assets or evidences of indebtedness.


7 TERMS AND CONDITIONS OF SARs


Each SAR granted pursuant to the Plan shall be evidenced by a written agreement
(the "Agreement") between the Company

1

--------------------------------------------------------------------------------




and the person to whom the SAR is granted (the "Grantee") in such form or forms
as the Committee, from time to time shall prescribe, which shall comply with and
be subject to the terms and conditions of this Paragraph 7. In addition, the
Committee may, in its absolute discretion, include in any such Grant, other
terms, conditions and provisions that are not inconsistent with the express
provisions of the Plan.


7.1 SAR Grant Price. The initial price at which each SAR may be granted on the
Effective Date shall be thirty-five cents ($.35). Thereafter, the price at which
each SAR is granted under the Plan shall be the average of the closing price for
shares of the Common Stock for the ten consecutive days immediately preceding
the Date of Grant. The price at which a SAR is granted is the "SAR Grant Price."
Notwithstanding the foregoing, if the number of shares of Common Stock subject
to any SAR is adjusted pursuant to Paragraph 6.2 hereof, a corresponding
adjustment shall be made to the SAR Grant Price.
 
7.2 Duration of SARs. Each SAR granted under the Plan shall expire and all
rights pursuant thereto shall cease on the date that shall be the tenth
anniversary of the Date of Grant (the "Expiration Date").


7.3 Vesting of SARs. Each SAR granted hereunder may be exercised to the extent
that the Grantee is vested in such SAR. The SARs will vest according to the
following schedule:


Number of Years the Grantee
has remained a director
of the Company following the Date of Grant
Shares represented
by a SAR in which
a Grantee is Vested
Under one
0%
At least one but less than two
33%
At least two but less than three
67%
Three or more
100%





Anything contained in this Paragraph 7.3 to the contrary notwithstanding, a
Grantee shall become fully (100%) vested in each of his or her SARs under the
following circumstances:
(i) upon termination of the Grantee's service as a director of the Company for
reasons of death, Disability or Retirement (as such terms are defined in
Paragraphs 7.7.4 and 7.7.5);
(ii) if the Committee, in its sole discretion, determines that acceleration of
the SAR vesting schedule would be desirable for the Company; or
(iii) if such SARs vest pursuant to Paragraph 7.4.
  
7.4 Merger, Consolidation, etc. If the Company shall, pursuant to action by its
Board of Directors, at any time propose to merge into, consolidate with, or sell
or otherwise transfer all or substantially all of its assets to another
corporation, and provision is not made pursuant to the terms of such transaction
for the assumption by the surviving, resulting or acquiring corporation of
outstanding SARs or for substitution of new SARs therefore, the Committee shall
cause written notice of the proposed transaction to be given to each Grantee not
less than twenty days' prior to the anticipated effective date of the proposed
transaction, and his or her SARs shall become full (100%) vested and, prior to a
date specified in such notice, which shall be not more than ten days prior/to
the anticipated effective date of the proposed transaction, each Grantee shall
have the right to exercise his or her SARs. Each Grantee, by so notifying the
Company in writing, may in exercising his or her, SARs, condition such exercise
upon, and provide that such exercise shall become effective at the time of, but
immediately before, the consummation of the transaction. If the transaction is
consummated, each SAR, to the extent not previously exercised before the date
specified in the foregoing notice, shall terminate on the effective date of such
consummation. If the transaction is abandoned, (i) any SAR not exercised shall
continue to be available for exercise in accordance with other provisions of the
Plan; and (ii) the extent that any SAR not exercised before such abandonment
shall have vested solely by operation of this Paragraph 7.4, such vesting shall
be deemed annulled, and the vesting schedule set forth in pursuant to Paragraph
7.3 shall be reinstituted, as of the date of such abandonment.


7.5 Exercise of SARs. A Grantee may exercise fully vested SARs in accordance
with this Paragraph 7.5, either (a) following the fifth anniversary of the SARs
Date of Grant or (b) following the director’s termination or expiration of
service on the Board so long as the director is in good standing on the date of
such termination or expiration of service. An exercise of fully vested SARs
shall be made by delivering to the Secretary of the Company written notice (the
"Notice") specifying the number of SARs being exercised. Upon exercise of a SAR
by a Grantee, the Company will pay the Grantee an amount (the "Spread") equal to
the excess of the Exercise Price over the SAR Grant Price multiplied by the
number of shares represented by the SAR or portion thereof being exercised. The
"Exercise Price" shall be the average of the closing price of shares of Common
Stock for the ten consecutive days immediately preceding the Notice. Payment by
the Company upon exercise of a SAR shall be in the manner prov

2

--------------------------------------------------------------------------------




ided below.


7.5.1 The Company shall pay the first $10,000 of the Spread value in a single
cash payment to the Grantee, subject to any applicable tax withholding
provisions, within ten (10) business days after the exercise of the SAR.


7.5.2 The Company shall pay any excess Spread value that is owed to Grantee, and
is not paid within ten (10 business days in accordance with Section 7.5.1 above,
in equal quarterly payments, plus quarterly interest payments on the
undistributed Spread at the Prime Rate of Company's main Bank.
  
7.6 Non-transferability. SARs shall not be transferable other than by will or
the laws of descent and distribution and may be exercised, during the lifetime
of the Grantee, only by the Grantee.
  
7.7 Termination of Service as a Director. Unless otherwise determined by the
Committee, the following rules shall apply in the event of Grantee's termination
of service as a director of the Company.


7.7.1 Except as provided in Paragraph 7.7.4 or 7.7.5, in the event of a
Grantee's termination of service as a director of the Company either (1) as a
result of his removal as a director for cause; or (2) as a result of resignation
of the director, his or her unvested SARs shall immediately terminate and any
vested SARs shall be forfeited to the Company.
       
7.7.2 In the event of the Grantee's termination of service as a director under
circumstances other than those specified in Paragraph 7.7.1 hereof and for
reasons other than Death, Disability (as defined in Paragraph 7.7.4) or
Retirement (as defined in Paragraph 7.7.5), his or her unvested SARs shall
terminate immediately and any vested SARs shall be forfeited on the date which
is 90 days from the date of such termination of service as a director or on its
Expiration Date, whichever shall first occur; provided, however, that if the
Grantee is subject to the provisions of Section 16(a) of the Exchange Act on the
date of termination of service as a director, any vested SARs shall be forfeited
on the date which is the end of the first Window Period following the later of
90 days from the date of such termination of service as a director, or six
months and ten days after the date of Grant of such SARs, or on its Expiration
Date, whichever shall first occur.
      
7.7.3 In the event of the death of a Grantee while he or she is serving as a
director of the Company, any unvested SARs shall immediately vest and all
unexercised SARs shall be forfeited on the first anniversary of the Grantee's
Death or on its Expiration Date, whichever shall first occur.
     
7.7.4 In the event of the Grantee's termination of service as a director due to
mental or physical infirmity ("Disability"), any unvested SARs shall immediately
vest and all unexercised SARs shall be forfeited on the first anniversary of
such Disability, or on its Expiration Date, whichever shall first occur.


7.7.5 In the event that the Grantee's service as a director terminates after
five or more years of service as a director ("Retirement"), any unvested SARs
shall immediately vest and all unexercised SARs shall be forfeited on the second
anniversary of the date of such Retirement or on its Expiration Date, whichever
shall first occur.


7.7.6 Anything contained in this Paragraph 7.7 to the contrary notwithstanding,
a vested SAR may only be exercised following the Grantee's termination of
service as a director for reasons other than Death, Disability or Retirement if,
and to the extent that, such SAR was exercisable immediately prior to such
termination service as a director.


7.8     No Rights as Stockholder or to Continue as a Director. No Grantee shall
have any rights as a stockholder, and neither the Plan nor any SAR granted under
the Plan shall confer upon a Grantee any right to continue to serve as a
director.


8 TERM OF THE PLAN


Unless the Plan has been sooner terminated pursuant to Paragraph 9 hereof, the
Plan shall terminate on, and no SARs shall be granted after the tenth
anniversary of the Effective Date. The provisions of the Plan, however, shall
continue thereafter to govern all SARs theretofore granted, until the exercise,
expiration or cancellation of the SARs.


9 AMENDMENT AND TERMINATION OF PLAN


The Board of Directors at any time may terminate or suspend the Plan or amend it
from time to time in such respects, as it deems desirable. Provided further
that, subject to the provisions of Paragraph 8 hereof, no termination of or
amendment to the Plan shall adversely affect the rights of any Grantee without
the consent of such Grantee, as the case may be. In addition, the provisions of
the Plan shall not be amended more than once every six months, other than to
comport with changes to the Internal

3

--------------------------------------------------------------------------------




Revenue Code of 1986, as amended, (the “Code”) the Employee Retirement Income
Security Act of 1974, as amended, or the rules there under.


10 CODE SECTION 409A


This Plan is not intended to be a plan of deferred compensation within the
meaning of Code Section 409A, and the terms  of the Plan shall be construed in a
manner consistent with a stock appreciation rights plan as described in Treasury
Regulation 1.409A-1(b)(5)(i)(B). In the event that any the Plan fails to qualify
as a stock appreciation rights plan as described in in Treasury Regulation
1.409A-1(b)(5)(i)(B) and is subject to the requirements of Code Section 409A,
the Company, in exercise of its sole discretion and without consent of Grantees,
may amend or modify this Plan in any manner to the extent necessary to meet the
requirements of Section 409A, subject to the provisions of paragraph 9.
    





4